Order, entered May 27, 1968, granting plaintiffs’ motion to serve a further bill of particulars, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $30 costs and disbursements to defendant-appellant, and the motion denied. Plaintiffs were guilty of inexcusable and prejudicial laches in moving on the eve of trial, some seven years after the alleged malpractice, four years after the service of the original bill, and subsequent to the deposition and demise of the physician defendant, to enlarge their bill to embrace claims not stated in the original bill. In the circumstances the granting of the relief was an improvident exercise of discretion. Concur—Stevens, J. P., Capozzoli, Tilzer, Rabin and McNally, JJ.